Title: To James Madison from William Pinkney, 13 June 1810
From: Pinkney, William
To: Madison, James


private
Dear Sir.
London. 13. June 1810.
As Mr. Erving leaves Town early in the Morning and it is now past Midnight I have scarcely Time to do more than acknowledge the Receipt of your kind Letter by Dr Logan. In a few Days I will trouble you with a Letter of some Length. The newspapers will apprize you of the Violence & Injustice of France towards the U. S. I hope it will be found possible (at least until England does us Justice) to avoid War with France. The Conduct of France is absolutely unintelligible; and has no Excuse either in Right or Policy—but still England does not profit of the occasion!! The orders in Council seem still to be in Favour—and the late act of Congress is not calculated to make them otherwise. The Elections, however, are cheering—and may counteract the Effect of that proceeding.
As Mr. Erving has his Account to settle, with the Secretary of State, as Agent for Claims in this Country, will you suffer me to repeat my Testimony in Favour of his Zeal Industry & ability in the Execution of his Trust on that occasion? I have a sincere and affectionate Regard for Mr. Erving; but I am sure that I am not influenced by my Friendship when I say that there could not have been a more deserving officer. I do not know how far it may be regular or possible to allow his Charge of a Commission on the money that passed through his Hands; but it is certain that he merits it. I thought so formerly when his Services were fresh in my Knowledge.
I send to the Secretary of State the last No. of the Ed. Review. You will find Walsh’s pamphlet reviewed in it. The Praise of that most injudicious Book is by Jeffrey—the residue of the article by a young Gentleman of London. Believe me to be—with sincere Respect & Attachment Dear Sir—Your faithful & Ob Servt.
Wm Pinkney
